--------------------------------------------------------------------------------

Exhibit 10.1
 
SUPPORT AGREEMENT
 
This SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
February 17, 2014, by and among Healthy Harmony Holdings, L.P., a Cayman Islands
limited partnership (“Parent”), TPG Asia VI, L.P., a Cayman Islands  limited
partnership (the “Sponsor”) (solely for the purpose of Sections 9(a), 9(c),
9(d), 9(e), 9(f), 10 and 17), and the stockholders of Chindex International,
Inc., a Delaware corporation (the “Company”), listed on Schedule A-1 hereto
(each, together with his, her or its heirs, beneficiaries, executors, successors
and permitted assigns, a “Stockholder” and, collectively the “Stockholders”, and
together with Parent and Sponsor, the “parties”).

WITNESSETH:
 
WHEREAS, concurrently herewith, Parent, Healthy Harmony Acquisition, Inc., a
Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and
the Company are entering into an Agreement and Plan of Merger (as it may be
amended, supplemented or otherwise modified from time to time, the “Merger
Agreement”), which provides for, among other things, the merger of Merger Sub
with and into the Company (the “Merger”) with the Company continuing as the
surviving corporation of the Merger;
 
WHEREAS, as of the date hereof each Stockholder is the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of the number of shares of common stock, par value $0.01 per
share (including shares designated as Class B common stock) (the “Shares”) set
forth opposite the name of such Stockholder on Schedule A-1 hereto;
 
WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, each Stockholder set out in Schedule A-2 hereto (a
“Rollover Stockholder”) desires to contribute the Shares set forth opposite the
name of such Stockholder on Schedule A-2 hereto to Parent in exchange for such
number of newly issued limited partnership interests of Parent (the “Parent
Interests”) set forth opposite the name of such Stockholder on Schedule A-2
hereto;
 
WHEREAS, the Board of Directors of the Company has, prior to the execution of
this Agreement, approved, for purposes of Section 203 of the Delaware General
Corporation Law (the “DGCL”), Parent, Merger Sub and the other Affiliates of
Parent each becoming an “interested stockholder” (as defined in Section 203 of
the DGCL);
 
WHEREAS, as a condition and inducement to the willingness of Parent and Merger
Sub to enter into the Merger Agreement, each Stockholder (in his, her or its
capacity as such) and the Sponsor have agreed to enter into this Agreement; and
 
WHEREAS, the Stockholders and the Sponsor acknowledge that Parent, the Company
and Merger Sub are entering into the Merger Agreement in reliance on the
representations, warranties, covenants and other agreements of the Stockholders
and the Sponsor set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:
 
1.            Certain Definitions.  All capitalized terms that are used but not
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement.  For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

--------------------------------------------------------------------------------

(a)        “Advisor” shall have the meaning set forth in Section 10(a) hereof.
 
(b)        “Agreement” shall have the meaning set forth in the preamble.
 
(c)        “Breaching Party” shall have the meaning set forth in Section 10(c)
hereof.
 
(d)        “Company” shall have the meaning set forth in the preamble.
 
(e)        “Contribution Closing” shall have the meaning set forth in Section
3(c) hereof.
 
(f)         “DGCL” shall have the meaning set forth in the recitals.
 
(g)        “Encumbrance” shall have the meaning set forth in Section 7(a)
hereof.
 
(h)        “Exchange Act” shall have the meaning set forth in the recitals.
 
(i)         “Expiration Date” shall mean the earliest to occur of (i) solely
with respect to the Stockholder’s obligations under Section 2 hereof, the
Effective Time, (ii) the date and time the Merger Agreement is terminated in
accordance with its terms and provisions, and (iii) the effectiveness of a
mutual written agreement of the parties hereto to terminate this Agreement.
 
(j)          “Letters of Commitment” shall have the meaning set forth in Section
9(b) hereof.
 
(k)        “Management Stockholders” shall mean Roberta Lipson, Elyse Silverberg
and Lawrence Pemble.
 
(l)          “Merger” shall have the meaning set forth in the recitals.
 
(m)       “Merger Agreement” shall have the meaning set forth in the recitals.
 
(n)        “Merger Sub” shall have the meaning set forth in the recitals.
 
(o)        “parties” shall have the meaning set forth in the preamble.
 
(p)        “Parent” shall have the meaning set forth in the preamble.
 
(q)       “Parent Interests” shall have the meaning set forth in the recitals.
 
(r)         “Proxy” shall have the meaning set forth in Section 2(b) hereof.
 
(s)        “Rollover Stockholder” shall have the meaning set forth in the
recitals.
 
(t)         “Securities Act” shall have the meaning set forth in Section 7(a)
hereof.
 
(u)        “Share Documents” shall have the meaning set forth in Section 3(d)
hereof.
 
(v)       “Shareholders Agreement” shall have the meaning set forth in Section
9(a) hereof.
 
(w)       “Significant Stockholder” shall have the meaning set forth in Section
9(b) hereof.
 
(x)        “Significant Stockholder Letter of Commitment” shall have the meaning
set forth in Section 9(b) hereof.
- 2 -

--------------------------------------------------------------------------------

(y)        “Significant Stockholder Parent” shall have the meaning set forth in
Section 9(b) hereof.
 
(z)         “Significant Stockholder Parent’s Meeting” shall have the meaning
set forth in Section 9(b) hereof.
 
(aa)   “Significant Stockholder Transactions” shall have the meaning set forth
in Section 9(b) hereof.
 
(bb)    “Sponsor” shall have the meaning set forth in the preamble.
 
(cc)     “Stockholder” shall have the meaning set forth in the preamble.
 
(dd)    “Stockholder Agreement” shall have the meaning set forth in Section 2(g)
hereof.
 
(ee)     “Subscription Agreement” shall have the meaning set forth in Section
9(d) hereof.
 
(ff)       “Term Sheet” shall have the meaning set forth in Section 9(a) hereof.
 
(gg)    “Transfer” A Person shall be deemed to have effected a “Transfer” of a
Share if such Person directly or indirectly (i) sells, pledges, encumbers,
assigns, grants an option with respect to, transfers, tenders or otherwise
disposes of such Share or any interest in such Share in any manner, for or
without consideration, or (ii) enters into an agreement or commitment providing
for the sale of, pledge of, encumbrance of, assignment of, grant of an option
with respect to, transfer of, tender of or other disposition of such Share or
any interest therein in any manner, for or without consideration, provided,
that, for the avoidance of doubt, “Transfer” does not include granting a proxy
or voting or consent instructions with respect to any matter other than those
specified in clauses (x) and (y) of Section 2(a)(ii).
 
(hh)    “Voting Obligation” shall have the meaning set forth in Section 2(g)
hereof.
 
2.            Agreement to Vote Shares; Irrevocable Proxy.
 
(a)   At every meeting of the stockholders of the Company, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the stockholders of the Company, each Stockholder (in such
Stockholder’s capacity as such), to the extent not so voted by the Person(s)
appointed under a Proxy and in the case of Significant Stockholder, subject to
the Requisite Significant Stockholder Stockholder Approval, shall, or shall
cause the holder of record on any applicable record date to, (i) in the case of
a meeting, appear at such meeting or otherwise cause the Shares to be counted as
present for purposes of calculating a quorum and (ii) vote all Shares as to
which such Stockholder has sole or shared voting power and is entitled to vote
or act by written consent:
 
(x)         in favor of (A) the approval and adoption of the Merger Agreement,
the approval of the Merger and the other transactions contemplated by the Merger
Agreement and any other matter that must be approved by the stockholders of the
Company in order for the transactions contemplated by the Merger Agreement to be
consummated and (B) any adjournment, recess, delay or postponement recommended
by the Company (and not publicly opposed by Parent) with respect to any
stockholder meeting with respect to the Merger Agreement and the Merger; and
- 3 -

--------------------------------------------------------------------------------

(y)        against any of the following actions and matters (other than those in
furtherance of the Merger and the Merger Agreement):  (A) any Alternative
Proposal with respect to the Company, (B) any adjournment, recess, delay or
postponement of any stockholder meeting with respect to the Merger Agreement and
the Merger publicly opposed by Parent, or (C) any other action or matter that
(1) would reasonably be expected to materially impede, interfere with, delay,
postpone, discourage or adversely affect the timely consummation of the Merger
or any other transactions contemplated by the Merger Agreement or (2) would
reasonably be expected to result in a material breach of any covenant,
representation or warranty, or any other obligation or agreement of the Company
under the Merger Agreement.
 
Each Stockholder shall retain at all times the right to vote his, her or its
Shares in his, her or its sole discretion and without any other limitation on
those matters other than those set forth in clauses (x) and (y) above that are
at any time or from time to time presented for consideration to the Company’s
stockholders.  For the avoidance of doubt, clauses (x) and (y) of this Section
2(a)(ii) shall not apply to votes, if any, solely on the election or removal of
directors as recommended by the Company Board (provided such recommendation is
not in violation of the terms of the Merger Agreement).
 

(b)  In furtherance of the agreements herein and concurrently with the execution
of this Agreement (or, in the case of Significant Stockholder, within five
Business Days after the receipt of the Requisite Significant Stockholder
Stockholder Approval), each Stockholder shall deliver to Parent a proxy in the
form attached hereto as Exhibit A (each such proxy, a “Proxy”), which shall be
irrevocable to the fullest extent permissible by law, with respect to all of
such Stockholder’s Shares.
 
(c)    Each Stockholder has taken all action necessary to revoke any previously
granted proxies in respect of his, her or its Shares and no subsequent proxies
in respect of any matters set forth in Section 2(a) will be given during the
term of this Agreement.
 
(d)   Each Stockholder hereby acknowledges that the Proxy is (or, in the case of
Significant Stockholder, will be) given in connection with, and in consideration
of, the execution of the Merger Agreement by Parent, and that such irrevocable
proxy is (or, in the case of Significant Stockholder, will be) given to secure
the performance of the duties of such Stockholder under this Agreement.  Each
Stockholder hereby further acknowledges that the Proxy is (or, in the case of
Significant Stockholder, will be) coupled with an interest sufficient in law to
support an irrevocable power and may under no circumstances be revoked.  Such
Proxy shall be executed by each Stockholder on the date hereof (or, in the case
of Significant Stockholder, within five Business Days of receipt of the
Requisite Significant Stockholder Stockholder Approval) and is intended to be
irrevocable in accordance with the provisions of Section 212 of the DGCL until
the termination of this Agreement in accordance with its terms.  The vote of
Parent (or its designee) as proxyholder shall control in any conflict between
the vote by such proxyholder of such Stockholder’s Shares and a purported vote
by such Stockholder of such Stockholder’s Shares.
 
(e)   Subject to the proviso to Section 12 below, each Stockholder hereby agrees
that it shall not, and shall cause each of its controlled Affiliates not to,
become a member of a “group” (as that term is used in Section 13(d) of the
Exchange Act) (other than as a result of entering into this Agreement) with
respect to any Shares or any other securities of the Company for the purpose of
opposing the Merger Agreement, the Merger or any other transactions contemplated
by the Merger Agreement, or soliciting, initiating, or knowingly encouraging or
facilitating the submission of, any Alternative Proposal.
 
(f)   The Stockholder shall not enter into any agreement with any Person to vote
or give instructions in any manner inconsistent with the terms of this Section
2.
- 4 -

--------------------------------------------------------------------------------

(g)   For the avoidance of doubt, in no event shall the compliance by
Significant Stockholder of its obligations under Sections 2.1 and 2.2 of the
Stockholder Agreement dated June 14, 2010 among the Company, Significant
Stockholder and Significant Stockholder Parent (the “Stockholder Agreement”)
solely with respect to any matter upon which a vote, consent or other approval
is sought from the stockholders of the Company for the election or removal of
directors of the Company (or relating to procedures applicable to the election
of directors) (the “Voting Obligation”) be deemed as a breach of the provisions
of this Section 2.
 
3.            Contribution and Rollover of Shares.
 
(a)    Contribution of Shares.  Subject to the conditions set forth herein, at
the Contribution Closing (as defined below), each Rollover Stockholder shall
contribute, assign, transfer and deliver to Parent the Shares held by him, her
or it in the amount set forth opposite such Stockholder’s name on Schedule A-2
hereto, free and clear of any Encumbrance.  The contribution of such Shares to
Parent is intended by the Rollover Stockholders to be treated as a tax-free
contribution under section 721 of the Code.
 
(b)    Issuance of Parent Interests.  As consideration for the contribution,
assignment, transfer and delivery of the Shares to Parent pursuant to Section
3(a), at the Contribution Closing (as defined below), Parent shall issue Parent
Interests in the name of each Rollover Stockholder (or, if designated by such
Rollover Stockholder in writing, in the name of an Affiliate of such Rollover
Stockholder) in the amount set forth opposite such Rollover Stockholder’s name
on Schedule A-2.  Each Rollover Stockholder hereby acknowledges and agrees that
(i) delivery of such Parent Interests shall constitute complete satisfaction of
all obligations towards or sums due to such Rollover Stockholder by Parent with
respect to the applicable Shares being contributed, assigned, transferred or
delivered, and (b) on receipt of such Parent Interests, such Rollover
Stockholder shall have no right to any Merger Consideration with respect to the
Shares contributed to Parent by such Rollover Stockholder.
 
(c)    Closing.  Subject to the satisfaction in full (or waiver) of all of the
conditions set forth in Sections 7.1 and 7.2 of the Merger Agreement (other than
conditions that by their nature are to be satisfied at the Closing), the closing
of the contribution and exchange contemplated hereby (the “Contribution
Closing”) shall take place on a date mutually agreed by the parties not later
than one (1) Business Day prior to the Closing.
 
(d)    Deposit of Shares.  No later than five (5) Business Days prior to the
date of the Contribution Closing, the Rollover Stockholders and any agent of
such Rollover Stockholders holding certificates evidencing any Shares shall
deliver or cause to be delivered to Parent all certificates representing Shares
as set forth on Schedule A-2 hereto in such Persons’ possession, (i) duly
endorsed for transfer or (ii) with executed stock powers, both reasonably
acceptable in form to Parent and sufficient to transfer such shares to Parent,
for disposition in accordance with the terms of this Agreement (the “Share
Documents”).  The Share Documents shall be held by Parent or any agent
authorized by Parent until the Contribution Closing.
 
(e)    Irrevocable election. The execution of this Agreement by the Rollover
Stockholders evidences, subject to Sections 12 and 14 of this Agreement and, in
the case of Significant Stockholder, the receipt of the Requisite Significant
Stockholder Stockholder Approval, the irrevocable election and agreement by the
Rollover Stockholders to contribute their respective Shares as set forth in
Schedule A-2 hereto in exchange for Parent Interests at the Contribution Closing
on the terms and conditions set forth herein.
- 5 -

--------------------------------------------------------------------------------

4.            Transfer of Shares; New Shares.
 
(a)    In furtherance of the foregoing covenants, each Stockholder covenants and
agrees, severally and not jointly, that from the date hereof until the
Expiration Date of this Agreement, such Stockholder shall not (i) Transfer (or
cause or permit the Transfer of) any Shares (or enter into any Contract relating
to the Transfer of any Shares) or any right, title or interest thereto or
therein, (ii) deposit (or cause or permit the deposit of) any Shares in a voting
trust or grant any proxy or enter into any voting agreement or similar agreement
with respect to any of the Shares or take any similar action in contravention of
the obligations of the Stockholder under this Agreement, other than, with
respect to the Significant Stockholder, its compliance with the Voting
Obligation, (iii) knowingly take any action that would make any representation
or warranty of such Stockholder set forth in this Agreement untrue or incorrect
or have the effect of preventing, disabling, or delaying such Stockholder from
performing any of his, her, or its obligations under this Agreement, or (iv)
agree (whether or not in writing) to take any of the actions referred to in the
foregoing clauses (i) through (iii); provided, however, that for the avoidance
of doubt, (x) each Stockholder may engage in good faith discussions and
negotiations regarding an Alternative Proposal if and only to the extent the
Company is permitted pursuant to Section 6.2 of the Merger Agreement to engage
in such discussions and negotiations or as otherwise permitted pursuant to the
proviso to Section 12 and (y) Transfers of Shares in connection with the
consummation of any Alternative Proposal shall not be prohibited as long as such
Transfer is effected simultaneously with the occurrence of, or after, the
Expiration Date.  This Section 4 shall not prohibit a Transfer of the Shares by
any Stockholder to any member of such Stockholder’s immediately family, or to a
trust for the benefit of such Stockholder or any member of such Stockholder’s
immediate family, or to an Affiliate of such Stockholder; provided, that a
Transfer referred to in this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Parent, to be bound by all of the terms of
this Agreement.  Any Transfer, or purported Transfer, of Shares in breach or
violation of this Agreement shall be void and of no force.
 
(b)    Each Stockholder covenants and agrees, severally and not jointly, that
such Stockholder shall promptly (and in any event within forty-eight (48) hours)
notify Parent of any new Shares with respect to which beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) is acquired by such
Stockholder, including, without limitation, by purchase, as a result of a stock
dividend, stock split, recapitalization, combination, reclassification, exchange
or change of such Shares, or upon exercise or conversion of any securities of
the Company, if any, after the date hereof.  Any such Shares shall automatically
become subject to the terms of this Agreement, and Schedule A-1 shall be deemed
amended accordingly.
 
5.            Agreement Not to Exercise Appraisal Rights.  Each Stockholder
shall not exercise, and hereby irrevocably and unconditionally waives, any
statutory rights (including under Section 262 of the DGCL) to demand appraisal
of any Shares that may arise in connection with the Merger or the Merger
Agreement.
 
6.            Directors and Officers.  It is understood that each Stockholder
enters into this Agreement solely in such Stockholder’s capacity as a
stockholder of the Company.  Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall be construed as preventing or
limiting a Stockholder (in the case of an individual) or a director, officer or
employee of a Stockholder or affiliate of a Stockholder (in the case of an
entity), who is a director or officer of the Company, from taking (or omitting
to take) any action in such capacity or fulfilling the obligations of such
office, including by performing the obligations required by the fiduciary
obligations of such Stockholder (in the case of an individual) or such director,
officer or employee of a Stockholder or affiliate of a Stockholder (in the case
of an entity), in his or her capacity as a director or officer of the Company,
in such person’s sole discretion on any matter.  Accordingly, and by way of
non-exhaustive example, if a Stockholder is a director of the Company, nothing
in this Agreement shall prohibit or otherwise restrict such Stockholder in his
or her capacity as a director to vote (a) for any Change in Recommendation
subject to, and in accordance with, the terms and conditions set forth the
Merger Agreement, (b) to terminate the Merger Agreement pursuant to Section 8.1
of the Merger Agreement or (c) to cause the Company to sue Parent, Sponsor and
Significant Stockholder for breach of any of their respective obligations under
this Agreement, the Merger Agreement, the Equity Commitment Letters and the
Guarantees, as applicable.  For the avoidance of doubt, nothing in this
Agreement shall modify any of the rights or obligations under the Merger
Agreement.
- 6 -

--------------------------------------------------------------------------------

7.            Representations and Warranties of the Stockholders.  Each
Stockholder hereby represents and warrants to Parent, severally and not jointly,
and solely as to itself and its Shares, as follows:
 
(a)    Ownership.  Such Stockholder (i) is the sole beneficial owner of, and has
good, valid and marketable title to, the Shares set forth opposite such
Stockholder’s name on Schedule A-1 hereto, free and clear of any and all
liabilities, liens, claims, security interests, proxies, voting trusts or
agreements, options, rights, understandings or arrangements or any other
encumbrances whatsoever on title, transfer, or exercise of any rights of a
stockholder in respect of such Shares (collectively, “Encumbrances”) except for
restrictions on Transfer under the Securities Act of 1933, as amended (the
“Securities Act”), other applicable Laws or Encumbrances arising hereunder and
in the case of Significant Stockholder, the Encumbrances set forth in the
Stockholder Agreement (subject to the Waiver Agreement dated February 17, 2014
among the Company, Significant Stockholder and Significant Stockholder Parent);
(ii) does not own as of the date hereof, of record or beneficially, any shares
of capital stock of the Company (or rights to acquire any such shares) other
than (x) Company Options and RSUs, and (y) the Shares set forth on Schedule A-1
hereto; and (iii) has the right to vote, dispose of and exercise and holds power
to issue instructions with respect to the matters set forth in
Sections 2(a)(ii)(x) and 2(a)(ii)(y) hereof, sole power to demand appraisal
rights and power to agree to all of the matters set forth in this Agreement with
respect to all of such Stockholder’s Shares, with no limitations, qualifications
or restrictions on such rights, subject to applicable federal securities laws
and the terms of this Agreement and, in the case of the Significant Stockholder,
its Voting Obligation and the restrictions in Article IV of the Stockholder
Agreement.
 
(b)    Organization.  If such Stockholder is an entity, such Stockholder is an
entity duly organized, validly existing and in good standing under the Laws of
the jurisdiction in which it is incorporated or constituted.  If such
Stockholder is an individual, such Stockholder is a resident of the country set
forth on Schedule A-1 hereto.
 
(c)    Power; Binding Agreement.  Such Stockholder has the legal capacity and
all requisite power and authority to execute and deliver this Agreement and the
Proxy, to perform such Stockholder’s obligations hereunder and to consummate the
transactions contemplated hereby (in case of the Significant Stockholder,
subject to the receipt of the Requisite Significant Stockholder Stockholder
Approval with respect to its obligations under Sections 2 and 3).  The
execution, delivery and performance by such Stockholder of this Agreement and
the Proxy and the consummation by such Stockholder of the transactions
contemplated hereby have been duly authorized and approved by such Stockholder,
and no other actions on the part of such Stockholder are necessary to authorize
the execution and delivery by such Stockholder of this Agreement and the
consummation by such Stockholder of the transactions contemplated hereby (in
case of the Significant Stockholder, except for the approval of the Significant
Stockholder Transactions by stockholders of Significant Stockholder Parent by
ordinary resolutions passed at the Significant Stockholder Parent’s Meeting). 
This Agreement has been duly and validly executed and delivered by such
Stockholder, and, assuming this Agreement constitutes a valid and binding
obligation of Parent, constitutes a valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except that such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
applicable Laws affecting or relating to creditors’ rights generally and is
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).
- 7 -

--------------------------------------------------------------------------------

(d)    No Conflicts.  None of the execution and delivery by such Stockholder of
this Agreement, the performance by such Stockholder of his, her or its
obligations hereunder or the consummation by such Stockholder of the
transactions contemplated hereby will (i) result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under, or
conflict with (A) any provisions of the organizational documents of such
Stockholder (if such Stockholder is an entity) or (B) any Contract to which such
Stockholder is a party or by which such Stockholder’s Shares are bound, or (ii)
except, in the case of Significant Stockholder, the Parent Required Governmental
Approvals, as applicable, violate, or require any consent, approval, or notice
under, any provision of any judgment, order or decree or any Law applicable to
such Stockholder or any of such Stockholder’s Shares (other than filings
required pursuant to the Exchange Act or similar Laws).
 
(e)    Absence of Litigation.  There is no Proceeding pending or, to the
knowledge of such Stockholder, threatened against such Stockholder in a writing
delivered to such Stockholder that restricts or prohibits (or, if successful,
would restrict or prohibit) the performance by such Stockholder of his, her or
its obligations under this Agreement.
 
(f)    Reliance by Parent.  Such Stockholder has received and reviewed a copy of
the Merger Agreement.  Such Stockholder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon such Stockholder’s
execution, delivery and performance of this Agreement.
 
(g)   Investment Purpose. Each Rollover Stockholder,
 
(i)            is acquiring the Parent Interests for investment for his, her or
its own account and not with a view to, or for sale in connection with, any
distribution thereof;
 
(ii)          either alone or together with his, her or its advisors, has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of his, her or its investment in
the Parent Interests and is capable, without impairing such Rollover
Stockholder’s financial condition, of bearing the economic risks of such
investment, including the risk of the complete loss thereof, for an indefinite
period of time;
 
(iii)         either alone or together with his, her or its  advisors, has
reviewed all documents provided to it in connection with the investment in the
Parent Interests;
 
(iv)        either alone or together with his, her or its advisors, has been
given the opportunity to examine all documents and to ask such questions as he,
she or it has deemed necessary of, and to receive answers from, Parent and its
representatives concerning the terms and conditions of the investment in the
Parent Interests, the merits and risks of owning the Parent Interests and
related matters and to obtain all additional information which such Rollover
Stockholder and his, her or its advisors deem necessary;
 
(v)          has been advised to discuss with his, her or its own counsel the
meaning and legal consequences of such Rollover Stockholder’s representations
and warranties in this Agreement and the transactions contemplated hereby;
- 8 -

--------------------------------------------------------------------------------

(vi)        has relied only on his, her or its own tax advisor and not Parent,
the other Stockholders, the Company or any of their respective advisors, with
respect to United States federal, state, local, foreign and other tax
consequences arising from such Rollover Stockholder’s acquisition, ownership and
disposition of the Parent Interests;
 
(vii)      understands and acknowledges that the Parent Interests acquired
hereunder are a speculative investment which involves a high degree of risk of
loss of the entire investment therein; and
 
(viii)     understands and acknowledges that the issuance of the Parent
Interests will not have been registered under the Securities Act or any other
applicable securities laws (including such Laws of jurisdictions other than the
United States), and, therefore, after issuance such Parent Interests cannot be
sold except in compliance with the Securities Act, such other applicable
securities or “blue sky” laws and that, accordingly, it may not be possible for
such Rollover Stockholder to sell the Parent Interests in case of emergency or
otherwise.
 
(h)    Information.  Significant Stockholder has provided Parent and Sponsor
with the final drafts of all written due diligence reports, if any, that have
been prepared by Significant Stockholder’s Advisors and received by Significant
Stockholder as of the date hereof in connection with the Company, the Merger and
the other transactions contemplated by the Merger Agreement.
 
8.            Representations and Warranties of Parent.  Parent hereby
represents and warrants to the Stockholders as follows:
 
(a)    Organization.  Parent is an exempted limited partnership duly organized,
validly existing and in good standing under the Laws of Cayman Islands and has
the requisite power and authority to own or lease all of its properties and
assets and to carry on its business as it is now being conducted.  Parent is
duly licensed or qualified to do business in each jurisdiction in which the
nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
would not constitute, individually or in the aggregate, a Parent Material
Adverse Effect.
 
(b)    Power; Binding Agreement.  Parent has all necessary power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution, delivery and performance by Parent of this
Agreement, and the consummation by Parent of the transactions contemplated
hereby, have been duly authorized and approved by Parent, and no other action on
the part of Parent or its general or limited partners is necessary to authorize
the execution and delivery by Parent of this Agreement and the consummation by
Parent of the transactions contemplated hereby.  This Agreement has been duly
executed and delivered by Parent and, assuming due and valid authorization,
execution and delivery of this Agreement by the other parties hereto,
constitutes a valid and binding obligation of Parent, enforceable against Parent
in accordance with its terms, except that such enforceability (i) may be limited
by bankruptcy, insolvency, moratorium or other similar Laws affecting or
relating to the enforcement of creditors’ rights generally and (ii) is subject
to general principles of equity.
 
(c)    No Conflicts.  None of the execution and delivery by Parent of this
Agreement and the consummation by Parent of the transactions contemplated
hereby, and compliance by Parent with any of the terms and provisions of this
Agreement, will (i) violate any provision of its organizational documents or
(ii) (x) violate any Law applicable to Parent or any of its properties or assets
or (y) violate, result in the loss of any material benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of
Parent under any Contract to which Parent is a party, or by which Parent or any
of its properties or assets may be bound or affected, except, in the case of
clause (ii) above, for such violations,  losses of benefits, defaults, events,
terminations, rights of termination or cancellation, accelerations or Lien
creations as would not constitute, individually or in the aggregate, a Parent
Material Adverse Effect.
- 9 -

--------------------------------------------------------------------------------

(d)    Issuance of Parent Interests.  The Parent Interests will be duly
authorized, validly issued, fully paid and nonassessable, and free and clear of
all Encumbrances, preemptive rights, rights of first refusal, subscription and
similar rights (other than those arising under any agreements entered into at
the Contribution Closing by any Stockholders) when issued.
 
(e)    Information.  Parent and Sponsor have provided Significant Stockholder
with (i) the final drafts of all written due diligence reports that have been
prepared by Parent’s or Sponsor’s Advisors and received by Parent or Sponsor as
of the date hereof in connection with the Company, the Merger and the other
transactions contemplated by the Merger Agreement and (ii) true and accurate
copies of the following corporate documents: (x) the registration certificate,
registration statement and register of partnership interests of Parent and (y)
the certificate of incorporation, by-laws and list of directors of Merger Sub.
 
(f)    Additional Representations and Warranties.  Parent hereby makes the same
representations and warranties with respect to itself and Merger Sub as Parent
makes to the Company under Sections 5.1, 5.2, 5.3, 5.4, 5.6, 5.9, 5.11 and 5.12
of the Merger Agreement.
 
9.            Additional Covenants.
 
(a)    Reasonable Best Efforts to Enter Into Shareholders Agreement.  Promptly
following the date of this Agreement, Parent, Sponsor and the Rollover
Stockholders shall in good faith and with mutual cooperation use their
reasonable best efforts to negotiate and enter into a shareholders agreement
which shall reflect the terms set forth in the term sheet (the “Term Sheet”)
attached as Exhibit B hereto (the “Shareholders Agreement”), effective as of the
Effective Time and providing for certain rights, duties and obligations of each
Person proposed to be a party thereto. In the event Parent, Sponsor and the
Rollover Stockholders have not entered into the Shareholders Agreement as of the
Effective Time, each of them hereby agrees to use its, his or her best efforts
to implement the terms set forth in the Term Sheet and carry out the intention
of the parties contained in the Term Sheet to the closest extent as possible.
 
(b)    Reasonable Efforts to Call Significant Stockholder Parent’s Meeting. 
Fosun Industrial Co., Limited a corporation organized under the laws of Hong
Kong (“Significant Stockholder”), shall (i) use its reasonable efforts to cause
its sole stockholder, Shanghai Fosun Pharmaceutical (Group) Co., Ltd., a
corporation incorporated under the Laws of China (“Significant Stockholder
Parent”), to call, give notice of, convene and hold a special meeting (the
”Significant Stockholder Parent’s Meeting”) of the stockholders of Significant
Stockholder Parent for the purposes of considering and voting on the approval
(the “Requisite Significant Stockholder Stockholder Approval”) for it to perform
its obligations under the Merger Agreement, this Agreement, its Equity
Commitment Letter, the letter of commitment pursuant to which it has committed,
subject to the terms and conditions therein including the receipt of the
Requisite Significant Stockholder Stockholder Approval, to subscribe for limited
partnership interests of Parent (the “Significant Stockholder Letter of
Commitment” and, together with a substantially similar letter of commitment
provided by Sponsor, the “Letters of Commitment”), the Subscription Agreement
(as defined below), its Guarantee, the Commitment for Acquisition of 30%
Shareholding in Healthy Medical Limited between Significant Stockholder and
Parent dated February 17, 2014 and the Service Fees Letter Agreement between
Parent and Significant Stockholder dated February 17, 2014 (collectively, the
“Significant Stockholder Transactions”) as soon as reasonably practicable;
provided that Significant Stockholder Parent may delay or postpone convening the
Significant Stockholder Parent’s Meeting, or adjourn the Significant Stockholder
Parent's Meeting beyond the time that the Significant Stockholder Parent's
Meeting would otherwise be held, (A) with the prior written consent of Parent
and the Company (such consent not to be unreasonably withheld, delayed or
conditioned), (B) for the absence of a quorum, (C) to allow reasonable
additional time for any supplemental or amended disclosure which Significant
Stockholder has determined in good faith (after consultation with Significant
Stockholder Parent’s outside counsel) is necessary under applicable Law and for
such supplemental or amended disclosure to be disseminated and reviewed by
Significant Stockholder Parent’s stockholders prior to the Significant
Stockholder Parent's Meeting, or (D) to allow additional solicitation of votes
in order to obtain the Requisite Significant Stockholder Stockholder Approval,
(ii) not take any action to frustrate the calling, giving notice of, convening
and holding of the Significant Stockholder Parent’s Meeting by Significant
Stockholder Parent, and (iii) cause the parent company of Significant
Stockholder Parent, Shanghai Fosun High Technology (Group) Co., Ltd., to
execute, within ten (10) Business Days of this Agreement, the Voting Agreement.
- 10 -

--------------------------------------------------------------------------------

(c)    Cooperation.  Each of Parent, Sponsor and the Rollover Stockholders shall
use its commercially reasonable efforts to take, or cause to be taken, all
actions, to file, or cause to be filed, all documents and to do, or cause to be
done, and to assist and cooperate with the other parties hereto in doing, all
things necessary, proper or advisable to consummate the Transactions, including
(i) by submitting to MOFCOM the requisite filing for the Transactions pursuant
to the AML required under Section 6.5 of the Merger Agreement, and preparing and
filing all necessary documentation to effect, and using commercially reasonable
efforts to obtain, all necessary permits, consents, approvals and authorizations
of all Governmental Entities necessary for consummating the Transactions, (ii)
by supplying or providing information that is complete and accurate in all
material respects to any Governmental Entity requesting such information in
connection with filings, consents, approvals, authorizations or other actions
that are required in order to satisfy any closing conditions under Section
7.1(b) of the Merger Agreement, including with respect to the AML approval,
(iii) by not engaging in any action or entering into any transaction or
permitting any action to be taken and using its commercially reasonable efforts
to cause its non-controlled Affiliates (with respect to Significant Stockholder,
only the Significant Stockholder Parent and its Subsidiaries) not to engage in
any action or enter into any transaction or permit any action to be taken in
violation of Section 6.8(c) of the Merger Agreement and (iv) by providing such
information concerning itself, herself or himself required to be included in the
Proxy Statement and the Schedule 13E-3 (including any updates or supplements
thereto).
 
(d)    Enforcement Actions.  With respect to each Letter of Commitment entered
into concurrently with the Merger Agreement, any action to be taken by Parent
(or any subsidiary thereof) in connection therewith, including without
limitation (i) the approval of the terms of the subscription agreement (the
“Subscription Agreement”), the form of which is attached to such Letter of
Commitment, and authorization of Parent to enter into such definitive agreement
and (ii) the taking of any action to enforce the rights of Parent under such
Letter of Commitment and under the terms of such Subscription Agreement, shall
be taken by, or at the direction of, the board of directors of Healthy Harmony
GP, Inc., the general partner of Parent, with all representatives of the party
that issued such Letter of Commitment to Parent on the board of directors of
Healthy Harmony GP, Inc. abstaining from any vote relating to such action.  In
furtherance of the agreements contemplated herein and in the other ancillary
agreements, the parties hereto agree to use reasonable best efforts to take such
actions as are necessary in order to give effect to the provisions of this
Section 9(d).
- 11 -

--------------------------------------------------------------------------------

(e)    Access to Information.  Parent and Sponsor, on the one hand, and
Significant Stockholder, on the other, shall (i) share with each other (A) all
material information provided by the Company to it between the date of this
Agreement and the Closing, (B) all final written drafts of the due diligence
reports and/or opinions prepared by its Advisors between the date of this
Agreement and the Closing and received by it in connection with the Company, the
Merger and the other transactions contemplated by the Merger Agreement, and (C)
(x) with respect to Parent and Sponsor, all information regarding Parent and
Merger Sub and information regarding the Stockholders and Additional Rollover
Stockholders relating to the Merger and the other transactions contemplated by
the Merger Agreement that is in their possession, in each case as reasonably
requested by Significant Stockholder, and (y) with respect to Significant
Stockholder, all information regarding it relating to the Merger and the other
transactions contemplated by the Merger Agreement, as reasonably requested by
Parent or Sponsor, in each case except to the extent provided in the electronic
data room established by the Company for the purposes of the Merger and the
other transactions contemplated by the Merger Agreement, and (ii) provide prompt
responses to reasonable requests by the other party for information relating to
the Merger and the other transactions contemplated by the Merger Agreement.
 
(f)    Consent of Significant Stockholder.  Without the prior written consent of
Significant Stockholder, Parent shall not take any action in relation to the
Transactions other than (i) day-to-day communication with respect to the
Transactions if such communication does not involve any decision-making;
provided that  a representative designated by Significant Stockholder from time
to time shall be provided reasonable prior notice of such communication and
shall have the right to participate in such day-to-day communication, (ii)
enforcement of its rights against Significant Stockholder in the event of a
breach by Significant Stockholder of its Equity Commitment Letter and the
Support Agreement, provided that Parent shall, at the direction of Significant
Stockholder, also enforce its rights against Sponsor in the event of a breach by
Sponsor of its Equity Commitment Letter and the Support Agreement to the same
extent, and (iii) any action required by Law; provided that Parent shall notify
Significant Stockholder in writing within two (2) days after taking such action.
Significant Stockholder shall provide its response within two (2) days after it
receives any request for such consent from Parent and, in the case of a
rejection, together with an explanation therefor. Without limiting the
generality of the above, without the prior written consent of Significant
Stockholder, Parent shall not (i) agree to amend any term, waive any condition
under, or terminate the Merger Agreement or the agreements or arrangements
referred to in Section 5.8 of the Parent Disclosure Schedule or (ii) enter into
any Additional Rollover Agreement.
 
(g)    Reconciliation Report.  Significant Stockholder shall use its reasonable
best efforts to deliver, by the five (5)-month anniversary of the date of the
Merger Agreement, to Parent and the Company a copy of the report to be prepared
by Ernst & Young or another accounting firm to be retained by Significant
Stockholder (subject to the approval of Parent, such approval not to be
unreasonably withheld or delayed) on the reconciliation between the consolidated
financial statements of the Company prepared in accordance with GAAP and
generally accepted accounting principles in China (or such other report as may
be required under the rules of any stock exchange on which any shares of
Significant Stockholder Parent may be listed) for inclusion in the notice (or
any accompanying materials) for the Significant Stockholder Parent’s Meeting;
provided that the Company shall have promptly provided all information
reasonably requested by Significant Stockholder in connection with the
preparation of such report.
- 12 -

--------------------------------------------------------------------------------

10.          Expenses and Fee Sharing.
 
(a)    If the Transactions are consummated, then, at or immediately following
the Closing, the Surviving Corporation shall reimburse the parties for, or pay
on behalf of the parties, as the case may be, all of the reasonable documented
fees and out-of-pocket costs and expenses incurred by each party in connection
with the Transactions, including the reasonable fees, expenses and disbursements
of legal, accounting, banking and other advisors and/or consultants of (x)
Parent and Merger Sub and (y) of each other party, which appointments have been
approved by Sponsor and Significant Stockholder in advance (collectively,
“Advisors”).
 
(b)    Subject to Section 10(f), (i) if the Transactions are terminated or this
Agreement is terminated prior to the Closing pursuant to Section 14 and (ii)
Section 10(c) does not apply, Sponsor agrees to bear 63% and Significant
Stockholder agrees to bear 37% of the reasonable documented fees and
out-of-pocket costs and expenses in connection with the Transactions incurred
prior to the termination of this Agreement that are payable by (x) Parent,
Merger Sub, Sponsor and Significant Stockholder to their respective Advisors and
(y) the Management Stockholders to the Advisors jointly retained by them, which
appointments have been approved by the Sponsor and Significant Stockholder in
advance, in the case of clause (y), in a total amount not in excess of
US$750,000.
 
(c)     If the Transactions are not consummated or this Agreement is terminated
prior to the Closing due to the  breach of any provision set forth under this
Agreement or the Equity Commitment Letters, if applicable, by one or more
parties other than Elyse Silverberg and Lawrence Pemble (each a “Breaching
Party”), then such Breaching Parties shall reimburse any non-breaching party
other than Elyse Silverberg and Lawrence Pemble for all fees and out-of-pocket
costs and expenses incurred in connection with the Transactions, including (x)
any fees and expenses of the Advisors retained by such non-breaching party and
(y) any Parent Termination Fee and/or Parent Expense Reimbursement or other
damages or losses payable to the Company.  If there is more than one Breaching
Party, each such Breaching Party shall be severally liable for its pro rata
share of the fees and expenses based on such Breaching Party’s contemplated
ownership of Parent upon the consummation of the Transactions vis-a-vis the
contemplated ownership of Parent of the other Breaching Party upon the
consummation of the Transactions.  The foregoing shall be without prejudice to
any rights and remedies otherwise available to a non-breaching party.  For the
avoidance of doubt, subject to Significant Stockholder having complied with its
obligations under this Agreement, the failure to obtain the Requisite
Significant Stockholder Stockholder Approval shall not be deemed as breach of
any provision under this Agreement or the Equity Commitment Letter provided by
Significant Stockholder.
 
(d)    For the avoidance of doubt, the parties acknowledge that (i) Cleary
Gottlieb Steen & Hamilton LLP has been engaged as international legal counsel to
provide international legal services to Sponsor in connection with the
Transactions and this Agreement in addition to it acting as the international
legal counsel to Parent and Merger Sub in connection with the Transactions; (ii)
Baker & McKenzie has been engaged as international legal counsel to provide
international legal services to Significant Stockholder and (iii) Skadden Arps
Slate Meagher & Flom LLP has been engaged as international legal counsel to
provide international legal services to Management Stockholders in connection
with the Transactions and this Agreement. The parties further acknowledge that
(w) PricewaterhouseCoopers LLP has been engaged as accounting advisor, (x)
Fangda Partners has been engaged as PRC legal counsel, (y) McKinsey has been
engaged as industry consultant and (z) Goldman Sachs has been engaged as
financial advisor, in each case to Parent and Merger Sub in connection with the
Transactions.
 
(e)     Sponsor and Significant Stockholder shall be entitled to receive, on an
equal basis, any termination or other fees or amounts payable to Parent or
Merger Sub by the Company pursuant to the Merger Agreement, net of the expenses
required to be borne by them pursuant to this Section 10.
 
(f)     The obligation of Sponsor, Significant Stockholder and Management
Stockholders under this Agreement is several (and not joint or joint and
several).
- 13 -

--------------------------------------------------------------------------------

11.         No Legal Actions.  Each Stockholder agrees that such Stockholder
shall not, in Stockholder’s capacity as a stockholder of the Company, bring,
commence, institute, maintain, prosecute or join any Proceeding, in law or in
equity, in any court or before any Governmental Entity, which (i) challenges the
validity of or seeks to enjoin the operation of any provision of this Agreement
or the Merger Agreement or (ii) alleges that the execution and delivery of this
Agreement by the Stockholders, and proxies to be delivered in connection with
the execution of the Merger Agreement, or the approval of the Merger Agreement
by the Company Board, breaches any fiduciary duty of the Company Board or any
member thereof.
 

12.        Non-Solicitation.  Each Stockholder shall not, and shall instruct
his, her or its Representatives not to, directly or indirectly (a) initiate,
solicit or knowingly encourage any inquiries, discussions or proposals regarding
any Alternative Proposal (including by providing non-public information to any
Person for the purpose of making, evaluating, or determining whether to make or
pursue, any inquiries or proposals with respect to any Alternative Proposal),
(b) continue, propose, enter into or participate in any way in negotiations or
discussions with respect to any Alternative Proposal, or (c) enter into any
letter of intent, agreement in principle, acquisition agreement or other
agreement or understanding providing for any Alternative Proposal; provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, each Stockholder shall be permitted to (i) inform any Person of the
existence of the provisions contained in this Agreement, (ii) contact any Person
or group of Persons who has made an Alternative Proposal to clarify and
understand the terms and conditions thereof, (iii) engage or participate in
discussions or negotiations with, provide information to or fully cooperate
with, the Person or group of Persons who has made a bona fide Alternative
Proposal, the Company, and the Representatives of the Person or group of Persons
who has made such Alternative Proposal or the Company regarding such Alternative
Proposal or otherwise facilitate or fully participate in such Alternative
Proposal, (iv) take any other action that would be permissible for the Company
to take under Section 6.2 of the Merger Agreement or (v) to take any action with
respect to any Alternative Proposal, including entering into any letter of
intent, agreement in principle, acquisition agreement or other agreement or
understanding with respect to such Stockholder’s Shares, future employment or
otherwise; provided that (x) each Stockholder may take the actions set forth in
clauses (iii), (iv) and (v) above if, and only during such time as, the Company
is permitted, under Section 6.2 of the Merger Agreement, to have discussions or
negotiations with respect to such Alternative Proposal and (y) no Stockholder
shall be bound by the provisions of this Section 12 from the date of this
Agreement until the Solicitation Period End Time with respect to any action
taken at the direction, or with the permission, of the Transaction Committee in
connection with an action that the Transaction Committee, the Company Board or
the Company is permitted to take under Section 6.2 of the Merger Agreement.
 
13.          Further Assurances.  Subject to Section 12, and in the case of
Significant Stockholder, the receipt of the Requisite Significant Stockholder
Stockholder Approval, each Stockholder hereby covenants that, from time to time,
such Stockholder will do, execute, acknowledge and deliver, or will cause to be
done, executed, acknowledged and delivered, such further acts, conveyances,
transfers, assignments, powers of attorney and assurances necessary to convey,
transfer to and vest in Parent, and to put Parent in possession of, all of the
applicable Shares in accordance with the terms of this Agreement.
 

14.         Termination.  This Agreement and each Proxy, and all rights and
obligations of the parties hereunder and thereunder, shall terminate, shall be
null and void and shall have no further force or effect from and after the
Expiration Date, and upon such termination no party hereto shall have any
further obligations or liabilities under this Agreement.  Notwithstanding the
foregoing, nothing set forth in this Section 14 shall relieve any party hereto
from liability, or otherwise limit the liability of any party hereto, for any
breach of this Agreement prior to such termination.  This Section 14, Section 1,
Section 10 and Section 17 (as applicable) shall survive any termination of this
Agreement.  If for any reason the Merger contemplated by the Merger Agreement
fails to occur but the Contribution Closing has already taken place, then Parent
shall promptly return the Share Documents to the Stockholders at their
respective addresses set forth on Schedule A and take all such actions as are
necessary to restore each such Stockholder to the position he, she, or it was in
with respect to ownership of the Shares prior to the Contribution Closing.
- 14 -

--------------------------------------------------------------------------------

 
15.          Survival of Representations and Warranties.  All representations
and warranties of the Stockholders or by or on behalf of Parent in connection
with the transactions contemplated by this Agreement contained herein shall
survive the execution and delivery of this Agreement, any investigation at any
time made by or on behalf of Parent or the Stockholders, and the issuance of the
Parent Interests.
 
16.         Publicity.  So long as this Agreement is in effect, subject to the
proviso in Section 12 none of the Stockholders or any of their respective
Affiliates shall issue or cause the publication of any press release or other
announcement with respect to the Merger, this Agreement or any of the other
transactions contemplated hereby or thereby without the prior written approval
of Parent, except as may be required by Law or by the rules of any applicable
securities exchange as determined in the good faith judgment of the Stockholder
wanting to make such release or announcement, in which event such Stockholder
shall use its reasonable best efforts to provide a meaningful opportunity to
Parent to review and comment upon such press release or announcement prior to
making it.
 
17.          Miscellaneous.
 
(a)    Validity.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall nevertheless
remain in full force and effect and shall in no way be affected, impaired or
invalidated.  Upon such determination that any term, provision, covenant or
restriction is invalid, illegal, void, unenforceable or against regulatory
policy, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.
 
(b)    Binding Effect and Assignment.  Neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned by any of the parties
hereto, in whole or in part (whether by operation of law or otherwise), without
the prior written consent of the other parties hereto.  Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.  Any purported assignment in violation of the provisions of this
Agreement shall be null and void ab initio.
 
(c)    Amendments; Waiver.  This Agreement may be amended by the parties hereto,
and the terms and conditions hereof may be waived, only by an instrument in
writing signed on behalf of each of the parties hereto, or, in the case of a
waiver, by an instrument signed on behalf of the party waiving compliance;
provided, however, that the Company’s consent shall be required for any
amendment to or waiver of Sections 2, 4, 6, 9(b), 9(c) and 12 of this Agreement.
 
(d)     Specific Performance; Injunctive Relief.  The parties hereto acknowledge
that each party shall be irreparably harmed and that there shall be no adequate
remedy at law for a violation of any of the covenants or agreements set forth
herein by the other party.  Therefore, it is agreed that, in the event that any
covenant or agreement in this Agreement is not performed in accordance with its
terms, each party hereto shall have the right to enforce such covenants and
agreements pursuant to a temporary restraining order, specific performance,
injunctive relief or by any other means available in equity, without the
requirement of posting a bond or other security.  Each party hereto further
agrees that a party may only seek monetary remedies if the foregoing remedies
are unavailable or are inadequate to remedy such violation or non-performance of
any such covenant or agreement.  The parties agree that under no circumstances
shall any party hereto be permitted or entitled to receive a duplicative grant
of specific performance and payment of monetary remedies.  Subject to the
provisions of this Section 17(d), all rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise or beginning of the
exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.
- 15 -

--------------------------------------------------------------------------------

(e)     Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile or electronic mail and
receipt is confirmed, at the facsimile telephone number or email address
specified in this Section 17(e), prior to 5:00 p.m., New York City time, on a
Business Day, (ii) the first Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section 17(e) (x) at or after 5:00 p.m.,
local time of the receiving party, on a Business Day or (y) on a day that is not
a Business Day, (iii) when received, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required or permitted to be given.  The address for such notices and
communications (unless changed by the applicable party by like notice) shall be
as follows:
 
If to Parent:
 
c/o TPG Capital, L.P.
345 California Street, Suite 3300, San Francisco, CA 94104
Attention: Ronald Cami, Esq.
Telephone No.: (415) 743-1532
Facsimile No.: (415) 743-1501
Email address: rcami@tpg.com
 
with copies (which shall not constitute notice or constructive  notice) to:
 
Cleary Gottlieb Steen & Hamilton LLP
Twin Towers - West (23Fl), Jianguomenwai Da Jie
Chaoyang District
Beijing 100022, China
Attention: Ling Huang
Telephone No.: (86) 10 5920-1000
Facsimile No: (852) 2160-1087
Email address: lhuang@cgsh.com


and
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Victor Lewkow
Telephone No.: (212) 225-2000
Facsimile No: (212) 225-3999
- 16 -

--------------------------------------------------------------------------------

Email address: vlewkow@cgsh.com
 
If to Sponsor:
 
c/o TPG Capital, L.P.
345 California Street, Suite 3300, San Francisco, CA 94104
Attention: Ronald Cami, Esq.
Telephone No.: (415) 743-1532
Facsimile No.: (415) 743-1501
Email address: rcami@tpg.com
 
with copies (which shall not constitute notice or constructive  notice) to:
 
Cleary Gottlieb Steen & Hamilton LLP
Twin Towers - West (23Fl), Jianguomenwai Da Jie
Chaoyang District
Beijing 100022, China
Attention: Ling Huang
Telephone No.: (86) 10 5920-1000
Facsimile No: (852) 2160-1087
Email address: lhuang@cgsh.com


and
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Victor Lewkow
Telephone No.: (212) 225-2000
Facsimile No: (212) 225-3999
Email address: vlewkow@cgsh.com
 
If to any Stockholder, in accordance with the contact information set forth next
to such Stockholder’s name on Schedule A.
 
(f)      Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(g)    No Waiver.  The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance nor shall any single or partial
exercise of any such rights preclude any other or further exercise thereof.
 
(h)    No Third Party Beneficiaries.  This Agreement is not intended to, and
shall not, confer any rights or remedies upon any Person other than the parties
hereto; provided, however, that the Company is an express third party
beneficiary of Sections 2, 4, 6, 9(b), 9(c) and 12 of this Agreement.

 
(i)      Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware that apply to agreements made
and performed entirely within the State of Delaware, without regard to the
conflicts of laws provisions thereof or of any other jurisdiction.
- 17 -

--------------------------------------------------------------------------------

(j)       Consent to Jurisdiction.  Parent, Sponsor and each Stockholder hereby
agrees that any Proceeding arising out of or relating to this Agreement or any
of the transactions contemplated hereby shall be brought and determined in the
Court of Chancery of the State of Delaware or, if exclusive jurisdiction over
the matter is vested in the federal courts, any court of the United States
located in the State of Delaware (and each such party shall not bring any
Proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby in any court other than the aforesaid courts),
and Parent, Sponsor and each Stockholder hereby irrevocably submits with regard
to any such Proceeding for himself, herself or itself and in respect to his, her
or its property, generally and unconditionally, to the exclusive jurisdiction of
the aforesaid courts (it being understood and agreed that any Proceeding arising
out of or relating to the Guarantee for Significant Stockholder and the Equity
Commitment Letter for Significant Stockholder shall be referred to and finally
resolved by arbitration in accordance with the provisions thereof).  Parent,
Sponsor and each Stockholder hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any such
Proceeding, (i) any claim that he, she or it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
lawfully serve process, (ii) that he, she or it or his, her or its property is
exempt or immune from jurisdiction of such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (iii) that (x) such Proceeding in any such court is brought in
an inconvenient forum, (y) the venue of such Proceeding is improper and (z) this
Agreement, the transactions contemplated hereby or the subject matter hereof,
may not be enforced in or by such courts.
 
(k)     Waiver of Jury Trial.  PARENT, SPONSOR AND EACH STOCKHOLDER ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, PARENT, SPONSOR AND
EACH STOCKHOLDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT HE, SHE OR IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY. 
PARENT, SPONSOR AND EACH STOCKHOLDER CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
ANY SUCH PROCEEDING, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 17(k).
 
(l)      Rules of Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  Consequently, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.
 
(m)    Entire Agreement.  This Agreement (together with the Merger Agreement and
any other documents and instruments referred to herein or therein) constitutes
the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties and their Affiliates,
or any of them, with respect to the subject matter hereof.
- 18 -

--------------------------------------------------------------------------------

(n)    Interpretation.
 
(i)        Whenever the words “include”, “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation”.
 
(ii)        The article and section headings contained in this Agreement are for
reference purposes only and shall not in any way affect or be deemed to affect
the meaning or interpretation of this Agreement.
 
(iii)        Words describing the singular number shall be deemed to include the
plural and vice versa, and words denoting any gender shall be deemed to include
all genders.
 
(o)    Counterparts; Facsimile Transmission of Signatures.  This Agreement may
be executed in two (2) or more counterparts, all of which shall be considered
one and the same agreement, and shall become effective when each party has
received counterparts signed by each of the other parties, it being understood
and agreed that delivery of a signed counterpart of this Agreement by facsimile
transmission or by email shall constitute valid and sufficient delivery thereof.


­[Remainder of Page Intentionally Left Blank]
- 19 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.


HEALTHY HARMONY HOLDINGS, L.P.
 
 
By: Healthy Harmony GP, Inc., its general partner
 
 
 
 
By:
/s/ Ronald Cami
 
Name: Ronald Cami
 
Title: Vice President
 
 
 
 
TPG ASIA VI, L.P.
 
 
By: TPG Asia GenPar VI, L.P., its general partner
 
 
By: TPG Asia GenPar VI Advisors, Inc., its general partner
 
 
 
 
By:
/s/ Ronald Cami
 
Name: Ronald Cami
 
Title: Vice President
 

 
[Signature Page to Support Agreement]


--------------------------------------------------------------------------------

STOCKHOLDERS
 
 
Roberta Lipson
 
 
 
 
By:
/s/ Roberta Lipson
 
 
 
 
Elyse Silverberg
 
 
 
 
By:
/s/ Elyse Silverberg
 
 
 
 
Lawrence Pemble
 
 
 
 
By:
/s/ Lawrence Pemble
 
 
 
 
FOSUN INDUSTRIAL CO., LIMITED
 
 
 
 
By:
/s/ Qiyu Chen
 
 
 
 
Name:  Qiyu Chen
 
 
 
 
Title:   Chairman of the Board of Directors
 

 
[Signature Page to Support Agreement]


--------------------------------------------------------------------------------

STOCKHOLDERS
 
 
 
 
Roberta Lipson, as trustee of the Benjamin Lipson Plafker Trust
 
 
 
 
By:
/s/ Roberta Lipson
 
 
 
 
Roberta Lipson, as trustee of the Daniel Lipson Plafker Trust
 
 
 
 
By:
/s/ Roberta Lipson
 
 
 
 
Roberta Lipson, as trustee of the Jonathan Lipson Plafker Trust
 
 
 
 
By:
/s/ Roberta Lipson
 
 
 
 
Roberta Lipson, as trustee of the Ariel Benjamin Lee Trust
 
 
 
 
By:
/s/ Roberta Lipson
 

 
[Signature Page to Support Agreement]
 
 

--------------------------------------------------------------------------------